Defendant’s motion to dismiss was made some 15 months after the joinder of issue. In opposition to the motion, plaintiff submitted only the affidavit of his attorney stating that a bill of particulars and a note of issue had just been served. No affidavit setting forth the merits of the action was submitted; and no attempt was made to explain or justify the delay or to show that it was not unreasonable. In our opinion, upon such a showing there was no basis for the exercise of discretion to deny the motion to dismiss. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.